IN THE SUPREME COURT OF TEXAS

                                 No. 11-0205

                 IN RE LIBERTY MUTUAL FIRE INSURANCE COMPANY

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's amended emergency motion for  stay,  filed  March  23,
2011, is granted.  The trial court's December 1, 2010 ruling with regard  to
Plaintiff's First Set of Interrogatories and Plaintiff's First Requests  for
Production in  Cause  No.  09-03-11925-ZCV,  styled  Julian  T.  Morales  v.
Liberty Mutual Fire Insurance  Company,  in  the  365th  District  Court  of
Zavala County, Texas, is stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this April 8, 2011.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk